            Case 1:18-mj-00157-AJ Document 10 Filed 10/05/18 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW HAMPSHIRE

                                               )
UNITED STATES OF AMERICA                       )
                                               )
             v.                                )
                                               )      Case No. 1:18-mj-00157-AJ-1
AIDEN DAVIDSON,                                )
                         Defendant.            )
                                               )
                                               )

   DEFENDANT’S MOTION TO RECONSIDER ORDER GRANTING MOTION TO
         AMEND RELEASE ORDER TO REQUIRE GPS MONITORING

       Defendant Aiden Davidson respectfully files this motion to reconsider this Honorable

Court’s order granting the government’s October 2, 2018 Motion to Amend Release Order to

Require GPS Monitoring. Although Defendant, through counsel, initially assented to the

government’s motion, counsel had not been informed, and was thus not aware, the GPS device

included loud audio commands and alerts. Consequently, Defendant now withdraws his assent

to the government’s motion.

       1.         On October 2, 2018, the government filed a motion seeking to amend the Release

Order to require GPS monitoring, instead of radio frequency monitoring, because the

government believes GPS technology will be more effective. Dkt. 9. The government stated

that radio frequency monitoring was initially required based on the mistaken belief that GPS

monitoring is not available in the Western District of Tennessee, in which Defendant resides.

       2.         In light of Defendant’s assent, this Honorable Court granted the government’s

motion on the same day, October 2.

       3.         Defendant, through counsel, initially assented to GPS monitoring based counsel’s

understanding that it would be essentially the same as radio frequency monitoring. Counsel had
              Case 1:18-mj-00157-AJ Document 10 Filed 10/05/18 Page 2 of 3



not been informed, and was thus not aware, the GPS device included loud audio commands and

alerts. However, Defendant and counsel now understand that GPS monitoring device is a far

more onerous method of tracking due to the audio alert component, which effectively amounts to

punishment prior to adjudication.

         4.      Unlike the radio frequency device, the GPS monitoring device has an auditory

component that issues various alerts or commands, such as alerts indicating low battery. A

detained person has no ability to avoid or anticipate such alerts. Consequently, the voice

commands and alerts present a likelihood of unnecessary public humiliation not associated with

the radio frequency monitor.

         5.      In Defendant’s case, a radio frequency device is adequate to monitor his

whereabouts, and it does not involve a penal component. Defendant therefore withdraws his

assent and objects to the government’s GPS monitoring request. Accordingly, the Defendant

respectfully submits that this Honorable Court should reconsider its prior order and deny the

government’s motion.

         6.      Pursuant to Local Rule 7.1(a)(2), counsel respectfully submits that no supporting

memorandum of law is necessary in order for the Court to rule on this motion.

         WHEREFORE, Defendant respectfully requests that this Honorable Court issue an

Order:

                 A.     Reconsidering the Court’s October 2, 2018 order granting and denying the

                        government’s Motion to Amend Release Order to Require GPS

                        Monitoring; and

                 B.     Granting such other relief as is just and proper.




                                                  2
            Case 1:18-mj-00157-AJ Document 10 Filed 10/05/18 Page 3 of 3



                                             Respectfully submitted,

                                             AIDEN DAVIDSON

                                             By his attorneys,


Dated: October 5, 2018                       /s/ Michael J. Connolly
                                             Michael J. Connolly, Esq. (#14371)
                                             Jamie S. Myers, Esq. (#266227)
                                             Hinckley, Allen & Snyder LLP
                                             650 Elm Street
                                             Manchester, NH 03101
                                             Ph. (603) 225-4334
                                             mconnolly@hinckleyallen.com
                                             jmyers@hinckleyallen.com


                                CERTIFICATE OF SERVICE

       I hereby certify that on the above date a copy of the foregoing has been forwarded to all
counsel of record by ECF.


                                             /s/ Michael J. Connolly
                                             Michael J. Connolly, Esq.

#58140902




                                                3
